Case 4:21-cv-00068-TWP-DML Document 8-1 Filed 05/12/21 Page 1 of 2 PageID #: 30




                                      Exhibit A

                         Certification of David B. Owens
                   In Support of Motion to Appear Pro Hac Vice


       In support of the Motion to Appear Pro Hac Vice filed on my behalf by Steve

 Art of the law firm Loevy & Loevy, and pursuant to S. D. Ind. Local Rule 83-6(b),

 the undersigned states:

       1.     I am admitted to practice and in good standing (i.e., currently

 authorized to practice as an attorney) in the following United States court(s) and/or

 state’s highest court(s):

        State of Illinois (Admitted 5/8/2013, Bar No. 6311285)
        State of California (Admitted 2011, Bar No. 275030)
        State of Washington (Admitted 2018, Bar No. 53856)
        Northern District of Illinois (Admitted 10/10/2012)
        Northern District of Indiana (Admitted 1/11/2013)
        Northern District of Ohio (Admitted 1/25/2015)
        Northern District of California (Admitted 11/4/2014)
        Central District of California (Admitted 1/14/2016)
        Eastern District of Wisconsin (Admitted 6/23/2017)
        Western District of Wisconsin (Admitted 8/7/2015)
        Southern District of Texas (Admitted 11/23/2015)
        District of Nevada (Admitted 8/30/2016)
        Southern District of Mississippi (Admitted 8/18/2017)
        Western District of Washington (Admitted 9/5/2018)
        5th Circuit Court of Appeals (Admitted 10/30/2018)
        6th Circuit Court of Appeals (Admitted 5/7/2018)
        7th Circuit Court of Appeals (Admitted 5/11/2011)
        8th Circuit Court of Appeals (Admitted 4/27/2018)
        9th Circuit Court of Appeals (Admitted 9/26/2018)

       2.     I have never been disbarred or suspended from practice before any

 court, department, bureau or commission of any state or the United States. I have

 never received a reprimand or been subject to other disciplinary action from any
Case 4:21-cv-00068-TWP-DML Document 8-1 Filed 05/12/21 Page 2 of 2 PageID #: 31




 such court, department, bureau or commission pertaining to conduct or fitness as a

 member of the bar.

       3.     I have reviewed the Seventh Circuit Standards of Professional Conduct

 and the Local Rules of the court, including the Rules of Disciplinary Enforcement,

 and that I will abide by these rules and standards.

       I certify that the above information is true and correct.


       Dated: May 12, 2021


                                        Respectfully submitted,




                                        __________________________
                                        David B. Owens
                                        Loevy & Loevy
                                        311 N. Aberdeen St., 3rd floor
                                        Chicago, IL 60607
                                        T: (312) 243-5900
                                        F: (312) 243-5902
                                        david@loevy.com
